Title: To George Washington from Thomas Taylor, 8 May 1793
From: Taylor, Thomas
To: Washington, George


  Philadelphia, 8 May 1793. Writes from “134 South front Street” that “In August 1791—by the advice & Recommendation of several respectable Gentlemen in New York . . . I applied to the Secretrary of the Treasury, to be employ’d in some department in the Mint, when it shou’d be establish’d, . . . at the same [time] the Secretary inform’d me there would need possitive demonstration of my Abilities . . . The Secretary, furthermore assured Me that the Expences, I should be at would be reimburs’d. On my return to New York, I employed an Ingenious Mechanic who with Myself completed a Set of Models of all such Machines & Apparatus, as were necessary for the Mint which Models have been seen & approved by Mr Rittenhouse & others.”
Taylor continues: “When I waited on Mr Hamilton the 14 ⟨o⟩f Octr 1791—he was pleasd to shew much Satisfaction & by no Means discouraged Me, . . . he inform’d Me he would take the earliest opportunity of informing you & that the Specimens & Papers should be conveyed to you as soon as agreable to You, (at the same Time he repeatedly assured Me I need give myself no further Trouble as he would write to Me when the Business was coming to a Conclusion), this perfectly Satisfied Me & I left the Models in his hands for that Purpose, after waiting a long Time & not recieving any account, I again came to Philadelphia & waited on Mr Rittenhouse who to my very great Surprise, had neither seen or heard of my Specimens & informd Me the Choice of Master Coiner was made before he heard of my Name . . . I was told by Mr Hamilton, (forgetting his promise) that my Expences could not be allow’d & that If I ⟨mutilated⟩ any Thing it would be entirely out of ⟨mutilated⟩ Own Pocket for he could not charge the Tre⟨asu⟩ry therewith, from the above statement of Facts I am persuaded your Excellency will see I have been very Ill treated.” Taylor concludes with an assertion that he was “ready to make an oath” on the history of his mistreatment by Hamilton.
